The opinion of the court was delivered by
Ross, J.
The plaintiff Angus presented the claim involved in this suit to the commissioners on the estate of Lucius Robinson, who disallowed the claim. He appealed to the County Court, filed his declaration thereon, and' such proceedings were had that the case passed to the Supreme Court, where it was decided that he could not maintain the action in his name alone, but that the claim, if any, must be prosecuted in the name of Goff & Angus. In the meantime the proceedings before the commissioners were closed, and the time had elapsed in which the Probate Court had power to renew the commission. Then this suit was brought directly to the County Court, and the contention presented by the pleadings *641is whether this suit can be maintained. The counsel for the plaintiffs concede that the claim is barred against the estate in the Probate Court, and that that court has no power to afford them relief; but contend,
I. That the County Court had jurisdiction of this claim, if no proceedings had been taken in the Probate Court on the estate of Lucius Robinson, and that this jurisdiction was only suspended while the Probate Court furnished a tribunal for the examination and allowance of the claim, or while it could legally keep the commission open. This contention cannot be sustained. It is doubtful if the County Court would have had jurisdiction of this claim if commissioners had never been appointed. R. L. s. 2155; Boyden v. Adm’r of Ward, 38 Vt. 628. But if in that case the County Court would have had jurisdiction of the claim, it had none when commissioners were once appointed. The whole trend of the provisions of the statute respecting the settlement of estates, which under the present law are represented and proceeded with as insolvent, and of the decisions of this court construing and applying them (see defendants’ brief), is against the contention ; and to the effect that when the jurisdiction of the Probate Court has been once invoked for the settlement of an estate, and commissioners have been appointed, it is absolute and exclusive in regard to all claims of an absolute or legal nature. The Court of Chancery only aids the Probate Court in regard to strictly equitable claims. From the nature of the business to be accomplished the Probate Court must have exclusive original jurisdiction. It is charged with gathering and reducing to money — so far as necessary — all the property of the estate; with determining, either in its own or in appellate tribunals, which must report their final determinations to it, all the absolute legal claims against the estate; and with appropriating the assets, first, to the payment in full, or pro rata,, of all the established claims against the estate, and .if there remain a surplus, with its distribution among those legally entitled thereto. For the accomplishment of these *642very necessary purposes, the original jurisdiction of the Probate Court, when once' invoked, must be exclusive. Otherwise, interminable confusion and uncertainty would attend the settlement of estates. It is suggested that the fact that the estate was not closed in the Probate Court when this suit was commenced should aid in giving the County Court original jurisdiction.
But that fact can have no legitimate influence in the decision of the question of jurisdiction. This suit is not against the estate, as was the prosecution of the claim in the Probate Court, but against the defendants personally. Attaching to their names the word administrators is only descriptive of their persons. If determined against them, the execution would run against their property, and not that of the estate. There is no law requiring the judgment to be certified to the Probate Court, and that court might never have official knowledge of it. The administrators might be powerless to obtain any relief in the Probate Court. The payment w’hich they might be legally compelled to make would not be a claim proved in the Probate Court entitled to participate in the distribution of the assets of the estate. If when the suit is commenced in the County Court the estate should be undistributed, it might not remain so when final judgment is rendered. The County Court has no power to stay proceedings in the Probate Court. While the suit was pending against them personally in the County Court, they might be discharged from administering, by the Probate Court, or decease, and they or their estates be cumbered and burdened with- the judgment of the County Court, with no certain means of relief in the Probate Court. The judgment being against them personally could be collected in full, whatever the inability of the estate to pay in full; The County Court would have no power to order a pro rata payment of its judgment, nor to enforce payment from the assets of the estate at all. Neither would the Probate Court have power to allow or order a pro rata payment even of a claim established by the judg*643ment of the County Court, which had become barred by failure to present it to the commissioners for allowance. The decisions of this court establishing that the jurisdiction of the Probate Court, when once legally invoked, is exclusive on all claims of this nature, and that th.e only jurisdiction left to the County Court is appellate, .can be found cited in the defendants’ brief.
II. It is further contended that the County Court has jurisdiction by section 973, R. L. That section has no application to the subject of jurisdiction. It is simply a modifier of the Statute of Limitations. If gives a plaintiff who has seasonably commenced an action against a party which has failed, among other things, “for matter of form,” a year after such failure in which to commence a new action for the same cause of action. Spear v. Braintree, 47 Vt. 729, and Premo v. Lee, 56 Vt. 60, give countenance to the contention that the prosecution of the cause of action in the probate and appellate courts in the name of Angus, rather than of Goff & Angus, was a matter of form rather than of substance. The section was not intended to, and does not, apply to the effect of changing the jurisdiction in which the new action may be brought and prosecuted. It only gives further time, under the circumstances specified, in which to bring another better perfected action in the proper jurisdiction. The difficulty lies in the fact that-the new action is brought in the County Court, which has no jurisdiction of the action, inasmuch as under the circumstances the jurisdiction of the Probate Court is exclusive. By the failure of these plaintiffs to present the claim, and obtain its allowance by the commissioners, or by the appellate tribunals, they are barred from recovering the demand, or from pleading it in offset in any action. R. L. s. 2125. The County Court correctly dismissed the action for want of jurisdiction. Having no jurisdiction of the cause of action, it had no right to allow an amendment, or take any action in the case, except to dismiss it.
That judgment is affirmed.